Per Curiam.

It was prejudicial error to permit plaintiff’s expert medical witness, who took X-ray pictures of the plaintiff, to testify, over defendant’s objection and exception, to matters shown on the X rays and to findings based thereon, without producing the X-ray pictures and introducing them in evidence (3 Wigmore on Evidence, § 795; Gursslin v. Helenboldt, 259 App. Div. 1064; Marion v. Coon Construction Co., 216 N. Y. 178; O’Mara v. Curtin, 268 App. Div. 888). The judgment, should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Peck, P. J., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Judgment unanimously reversed and a new trial ordered with costs to the appellant to abide the event. Settle order on notice.